Citation Nr: 1312364	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-37 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether an April 2009 decision in which the Board of Veterans' Appeals denied entitlement to service connection for a depressive disorder should be revised or reversed on the grounds of clear and unmistakeable error (CUE). 


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The moving party is a Veteran who served on active duty from November 1990 to September 1991, with additional service in the Army National Guard.  This matter is before the Board of Veterans' Appeals (Board) on motion by the Veteran alleging CUE in an April 2009 Board decision. 


FINDING OF FACT

The correct facts as they were known at the time of the April 2009 Board decision denying the claim for service connection for a depressive disorder were before the Board and this decision does not contain an error of fact or law which, had it not been made, would have manifestly changed the outcome of the claim for service connection for a depressive disorder.  


CONCLUSION OF LAW

The criteria for the revision of the Board's April 2009 decision which denied the claim for service connection for a depressive disorder on the grounds of CUE have not been met. 38 U.S.C.A. § 7111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to this motion as a matter of law.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA has no applicability to claims of clear and unmistakable error in prior Board decisions, and that VA's duties to notify and assist contained in the VCAA are not applicable to such motions.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); see also VAOPGCPREC 12-2001.  Accordingly, no further discussion regarding the duty to notify and assist is required. 


II. Clear and Unmistakable Error 

The Board has the authority to revise a prior Board decision on the grounds of CUE.  38 U.S.C.A. § 7111.  A claim requesting review under this statute may be filed at any time after the underlying decision is made.

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  38 C.F.R. § 3.105(a) (2012).

A determination that a prior decision involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are: (1) changed diagnosis, a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision;  (2) duty to assist, VA's failure to fulfill the duty to assist; and (3) evaluation of evidence, a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, by its very nature, clear and unmistakable.  38 C.F.R. § 20.1403(a).

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the Board evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party, if other than the Veteran; the applicable VA file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with these requirements shall be dismissed without prejudice to re-filing.  38 C.F.R. § 20.1404(a).

The motion claiming CUE in a Board decision must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirements.  38 C.F.R. § 20.1404(b).  Motions which fail to comply with these requirements shall be dismissed without prejudice to refilling.  Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b).

Applicable law, at the time of the April 2009 decision, provided that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The April 2009 Board decision denied service connection for a depressive disorder, finding that the Veteran mental health disorder was not shown in service or for several years thereafter, and was not otherwise related to service.  The Board found that the evidence suggested that the Veteran's mental health disorder arose from post-service stressors such as financial and work difficulties.  

The Veteran, as the moving party, asserts that the denial of service connection for a depressive disorder in the April 2009 Board decision was the product of CUE.  Specifically, the Veteran argues that the Board failed to consider him a medical expert in light of his medical training as a medic, and not a lay witness, in violation of 38 C.F.R. § 3.159(a)(1).  The Veteran also asserted the Board improperly weighed and evaluated the statements of lay witnesses made in support of his claim.  

As stated above, a disagreement as to how the facts were weighed or evaluated is not a valid basis for CUE motion.  38 C.F.R. § 20.1403(d).  The mere statement by the Veteran that the Board erred in discounting the opinions of the lay witnesses is not a basis for CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (finding that allegations that a previous adjudication had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE).  Therefore, as to this argument, the Board denies the Veteran's motion as without merit.  

With regard to the argument that the Board misapplied the law in considering the Veteran a medical expert, the Board finds that the motion adequately set forth an  alleged specific error of fact or law in accordance with 38 C.F.R. § 20.1404 (b).  Accordingly, the Board will proceed with an analysis of the Veteran's motion as to this argument.  

The Veteran argues he should have been considered a medical expert due to his training as a medic, and as such was competent to provide an etiology linking his depression to his active duty service.  As support for his argument, the Veteran relies on 38 C.F.R. 3.159(a)(1), which reads, "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses."   

Reviewing the evidence of record at the time of the April 2009 decision, the Veteran's DD 214 from his period of active duty service was of record and considered.  Listed as his military occupational specialty (MOS) was 91B30, Medical Specialist.  His DD 214 from his period of training with the National Guard also shows the Veteran participated in a medical corpsman course (TUSAMEDIC).  Evidence of record indicated the Veteran served as an ambulance driver while on active duty.   

However, at the time of the Board's April 2009 decision, there was no evidence, nor did the Veteran assert, he was trained in psychology or psychological disorders.  The Board notes, that it is not merely medical training, but rather whether the training includes the expertise to make etiological assessments for the medical condition at issue.  See Black v. Brown, 10 Vet. App.  279, 284 (1997).  There is no evidence of record specifying the particular training the Veteran may have received, other than what is included on his DD 214, nor did the Veteran assert his training included instruction in the condition he claims, namely depression.  Thus, the Veteran had not shown that he had the medical competence to contribute to his own diagnosis, or analyze the probable cause of his medical conditions to include an etiology.  Therefore, the Board did not err in treating his statements as lay statements, which are generally not competent to establish a medical diagnosis.

Moreover, the April 2009 decision includes discussion of the fact that the Veteran's statements denying depression and pertinent symptoms in May 1991 and January 1993 were viewed as more probative than his recollection and that of other lay persons made many years later.  The Board effectively found the statements of the Veteran and the lay witnesses who submitted statements in connection with the 2009 appeal to be not credible.  Thus, to have viewed the Veteran as medically competent in the realm of mental health disorders would not have manifestly changed the outcome of the April 2009 Board decision. 

For these reasons, the current motion for revision or reversal of the Board's April 2009 decision on the grounds of CUE is denied.  


ORDER

The motion for revision of the April 2009 Board decision on the basis of CUE is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


